Citation Nr: 1233644	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  10-23 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a higher initial disability evaluation for gastroesophageal reflux disease (GERD), rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Lee, Associate Counsel






INTRODUCTION

The Veteran had active service from September 1979 to February 1980, from August 1983 to July 1986, from March 1981 to March 1983, from July 2007 to November 2007 and from March 2008 to October 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which granted service connection for GERD and assigned a noncompensable rating, effective October 23, 2008.  In a May 2010 decision, the RO awarded a 10 percent rating, effective October 23, 2008.  


FINDING OF FACT

1.  Resolving all doubt in Veteran's favor, since effective October 23, 2008, the Veteran's GERD has been productive of dysphasia, pyrosis, regurgitation and substernal or arm pain, resulting in considerable impairment of health.

2.  The preponderance of the evidence shows that at no time since October 23, 2008, has the Veteran's GERD been productive of material weight loss and hematemesis or melena with moderate anemia or other symptom combinations productive of severe impairment of health.


CONCLUSION OF LAW

Since October 23, 2008, the criteria for an initial disability rating of 30 percent and no more for GERD have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code (DC) 7346 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA's duty to assist the Veteran by providing examinations when necessary was also satisfied.  All pertinent records were associated with the claims folder and he was afforded VA examinations in April 2009 and May 2010 to assess the nature and severity of his GERD.  Significantly, the Board observes that he does not report that the condition has worsened since that time, and thus a remand is not required solely due to the passage of time since the May 2010 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

In addition, although the claims file and VA treatment records were not available for review, the VA examinations were based on the report on a detailed history provided by the Veteran.  The Board finds that the VA examination reports are adequate for evaluation purposes because the examiners conducted physical examinations, obtained the relevant medical history from the Veteran, and described the disability in sufficient detail so that the Board's evaluation of the claimed disability is an informed determination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Finally, neither the Veteran nor his representative has alleged any deficiency with regard to this examination, nor have they alleged any resulting prejudice.  

The Veteran was also provided with an opportunity to testify at a hearing but he declined.  For the foregoing reasons, the Board finds that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Legal Criteria

Disability ratings are determined by applying a schedule of ratings that are based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required. Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran's GERD has been rated under the General Rating Formula for Digestive Disorders found at 38 C.F.R. § 4.114, DC 7346.  Under that formula, a 60 percent evaluation is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent evaluation is assigned for persistently recurrent epigastric distress with dysphagia (difficulty swallowing) pyrosis (heart burn), and regurgitation accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  [Material weight loss is not defined in DC 7346, but "substantial weight loss" is defined as a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer, and "minor weight loss" is defined as a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer under 38 C.F.R. § 4.112].

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

      III. Factual Background and Analysis

The Veteran contends that his disability warrants a rating in excess of the 10 percent assigned.  

A review of the record shows that the Veteran was first evaluated for heartburn in August 2008, shortly discharge.  

In its May 2009 rating decision, the RO granted the Veteran service connection for GERD, assigning a noncompensable rating, effective October 23, 2008.  Thereafter, in a May 2010 rating decision, the RO increased the evaluation for the Veteran's service-connected GERD from 0 to 10 percent, also effective October 23, 2008.

Service treatment records show that in August 2008, the Veteran sought treatment for heartburn.  He was evaluated for severe heartburn and regurgitation that woke him during the night, with episodes of belching and nausea.  He reported relief with antacids.  He specifically denied vomiting, bloating, abdominal swelling, pain, or diarrhea.  He denied bright red blood per rectum.  He was diagnosed with heartburn and was prescribed an over-the-counter antacid and Esomeprazole to help control his symptoms.

In April 2009, the Veteran underwent a VA examination.  The examiner based his report upon the Veteran's history provided to him at the time of the examination - there is no indication in the record that the claims file was reviewed at that time.  During the examination, the Veteran reported symptoms of mid epigastric discomfort and daily regurgitation.  He reported daily nausea; he specifically denied dysphagia, hematemesis, and melena; he also denied any weight loss or gain.  At the time of the examination, the Veteran was taking Ranitidine to control his symptoms.  The examiner diagnosed him with "GERD ... [that] has mild to moderate functional limitations with flare-ups."  

In May 2009, the Veteran reported to his primary care physician (PCP), complaining of uncontrolled heartburn.  He indicated that his current medication was not relieving his symptoms; he reported feeling as though there was "something getting stuck" in his throat.  He reported that at night, he would wake up due to feeling substernal pain that would radiate out to his sides.  Thereafter, his PCP changed his medication from Pantoprazole to Rabeprazole in an attempt to lessen the severity of his symptoms.  

In September 2009, the Veteran reported to his PCP for a follow-up appointment.  Although he felt "controlled" on his current medication regimen, he continued to wake to heartburn symptoms that would flare-up nearly every ten days; he stated that these symptoms made him feel as though he was having a heart attack.  Thereafter, his PCP recommended the Veteran take his medication in the evening instead of the morning to reduce his night time symptoms.  

In February 2010, the Veteran returned to his PCP for a follow-up appointment.  Although he reported some improvement in symptoms, he continued to experience symptoms throughout the night.  

In May 2010, the Veteran was afforded another VA examination.  The claims file and VA medical records were unavailable for review; while the report is unclear as to whether the private medical records were reviewed.  At the examination, the Veteran described the symptoms associated with his service-connected GERD.  He complained of dysphagia, pyrosis, reflux, and regurgitation.  In particular he reported feeling "burning" mid-epigastric pain daily; having regurgitation in the back of his throat in the morning; and feeling a sensation of dysphagia when ingesting solid foods.  He specifically denied any history of esophageal trauma, hematemesis, melena, nausea, or vomiting.  He also denied any lost time from work, and indicated he was independent in performing daily activities.  

The examiner diagnosed the Veteran with GERD that was "refractory" to his current medication, and indicated that his service-connected disability is productive of mild functional impairment of his occupational functioning and daily activities.  

Although both the April 2009 and May 2010 VA examiners note that the claims file and VA medical evidence were not reviewed, such a review was unnecessary as the Board is evaluating the Veteran's GERD disability based on the objective findings, particularly, those relating to his gastrointestinal symptoms, which does not require a review of his medical records.  See Mariano v. Principi, 17 Vet. App. 305, 311-12 (2003); see also Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997).

In Mariano, the Court held that a VA examination report was competent for rating the Veteran's left shoulder despite the examiner's failure to comply with the Board's remand instruction that he review the Veteran's claims folder; the Court explained that the nature of the noncompliance did not render unreliable the range of motion measurements taken of the Veteran's left shoulder because those measurements "involve scientific tests and are not conclusions drawn by the VA examiner that would be affected by the examiner's review of the claims file."  Id. at 311-12.

Here, like Mariano, there was no review of the claims file; nevertheless the examiner's non-compliance does not make the conclusion/diagnosis less reliable.  Significantly, the VA examiner was fully informed of the pertinent factual premises, i.e., medical history, and he provided a fully articulated opinion that was supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008) (in determining the probative value to be assigned to a medical opinion the Board must consider three factors).  In fact, the VA examiner went to great lengths to discuss the Veteran's past and present medication regimen; he detailed the Veteran's current symptomatology, and determined that his current medication was not effective.  Thus, based upon the aforementioned facts, although there was no review of the claims file or VA medical reports, the Board finds the most recent VA examination to be reliable.

The Veteran was afforded two VA examinations.  The examiner who conducted the April 2009 VA examination reported that the Veteran's GERD results in mild to moderate functional limitations with flare-ups  while the May 2010 report indicates that it causes "mild functional impairment."  Regardless of the examiner's characterizations, the latter examination report reflects that the Veteran complained that his GERD was productive of dysphasia, pyrosis, regurgitation and substernal or arm pain, which the Board concludes is consistent with a finding of considerable impairment of health.  

Further, while the May 2010 VA examination did not detail symptoms of substernal pain, the private treatment records from his PCP indicate that the Veteran has consistently reported consistent chest pain that feels like a "heart attack" and radiates out to his sides.  Even though he has been prescribed numerous medications to help alleviate his symptoms, they do not control his night time symptoms - he continues to report awaking at night due to the reflux and regurgitation resulting from his service-connected GERD.  The record thus reflects the Veteran's GERD causes him persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation that is accompanied by radiating substernal pain.  As such, the criteria for a 30 percent rating have been met.

Conversely, the Board finds that the Veteran's symptomatology does not satisfy the criteria for a 60 percent rating.  Again, a 60 percent rating would be warranted based on evidence of symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment to health.  38 C.F.R. § 4.114, DC 7346.  The Veteran has consistently denied hematemesis and melena; he has not indicated, nor does the record reflect material weight loss; and a lab test conducted as part of the May 2010 VA examination fails to show anemia.  Further, the evidence of record comports with the examiner's opinion that the Veteran's GERD is only of moderate severity and does not likely affect any of his daily activities, and therefore his symptomatology taken together, does not rise to the level of being productive of a severe impairment to health.  Therefore, the preponderance of the evidence shows that the Veteran's GERD does not more nearly approximate the criteria for a 60 percent rating.  Moreover, at no time during this appeal has medical evidence indicated that the symptoms associated with the Veteran's GERD have met the criteria for a 60 percent rating.  Therefore, staged ratings are not appropriate.  

IV.  Extraschedular

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Veteran's disability is also not so severe as to warrant an extraschedular rating. In this case, the applicable rating criteria are adequate to evaluate the Veteran's disability.  The evidence shows that the Veteran suffers from symptoms contemplated under the applicable rating criteria for digestive disorders.  As the Veteran's symptoms are already provided for in the applicable rating criteria, the first threshold of the Thun framework is not met, ending the Board's inquiry.  Thun, 22 Vet. App. at 115.

Finally, the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009) held that every claim for a higher rating includes a claim for a total disability based on individual unemployability (TDIU) where the Veteran claims that his service-connected disability prevents him from working.  In this case, the Veteran has not claimed that his service-connected GERD prevents him from working, and the evidence does not reflect the same; thus a claim for TDIU has not been raised in this decision.  


ORDER

As of October 23, 2008, a rating of 30 percent, but no higher, for GERD is granted, subject to the laws and regulations governing payment of monetary benefits.   



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


